                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 BASIT MIAN, on behalf of himself and all
 others similarly situated,                                      Civil Action No.

                Plaintiff,                                ________ cv _____________

 v.

 PROGRESSIVE COUNTY MUTUAL
 INSURANCE COMPANY, J.D. POWER,
 and MITCHELL INTERNATIONAL, INC.,

                Defendants.



                                   NOTICE OF REMOVAL

       Defendant Progressive County Mutual Insurance Company (“Progressive County”)

removes this purported class action from the District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division. This Notice of Removal

is filed pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, on the basis of the following facts,

which show that this case may properly be removed to this Court:

       1.      Plaintiff Basit Mian (“Plaintiff”) filed this case on November 11, 2019, in the

District Court of Harris County, Texas, Case No. 201981932. See Plaintiff’s Original Petition

(“Petition”), Ex. B. Progressive County was served with the Citation and Petition on January 16,

2020. See Return of Service, Ex. C at 7-8.

       2.      In the Petition, Plaintiff alleges that Progressive County issued his automobile

insurance policy, that he was in an automobile accident in April 2019, and that Progressive County

determined that his vehicle was a total loss and “failed to properly value Plaintiff’s Vehicle and




                                                1
did not properly pay the Actual Cash Value which Progressive owed to Plaintiff.” Pet. ¶¶ 18-19,

26.

       3.      Plaintiff alleges that Progressive County failed to properly value his total loss

vehicle based on Progressive County’s use of a valuation system called WorkCenter Total Loss

(“WCTL”), which was designed and built by Defendants J.D. Power (“J.D. Power”) and Mitchell

International, Inc. (“Mitchell”). Id. ¶¶ 22, 28-30, 43-44. Plaintiff contends that WCTL determined

the “Base Value” of his total loss vehicle based on a “statistically invalid” methodology, and then

adjusted that amount downward for the condition of his vehicle (“Condition Adjustment”). Id. ¶¶

23-27, 29. Plaintiff also contends that the Condition Adjustment is “statistically invalid” and

“deprived Plaintiff of $2,073.24.” Id. ¶ 24.

       4.      Plaintiff files this action on behalf of himself and a putative class of similarly

situated individuals, including “[a]ll persons and entities that have made first-party claims since

November 15, 2015 under an automobile insurance policy issued within the state of Texas by

Progressive whose vehicles were declared a total loss by Progressive and were valued using the

WCTL total loss valuation system.” Id. ¶ 74.

       5.      Plaintiff alleges that Progressive County, J.D. Power, and Mitchell “have engaged

in a scheme to artificially deflate the value of first-party total loss claims in order to pay insureds

less than the actual pre-loss cash value of their total loss vehicles,” id. ¶ 14, and in so doing, have

violated “Texas law, common law and their respective contractual obligations.” Id. ¶ 15.

       6.      Based on these allegations, Plaintiff asserts three claims against Progressive

County: (Count I) breach of contract; (Count II) bad faith; and (Count V) civil conspiracy. Id.

¶¶ 90-103, 121-27. Plaintiff also asserts claims against J.D. Power and Mitchell for: (Count III)

tortious interference with performance of a contract; (Count IV) breach of contract arising from




                                                  2
Plaintiff’s status as third-party beneficiary of the agreement between J.D. Power/Mitchell and

Progressive; and (Count V) civil conspiracy. Id. ¶¶ 104-127.

       7.      The Petition seeks damages on behalf of Plaintiff and the purported class in the

form of (i) “compensatory, consequential and incidental damages flowing from [Progressive

County’s alleged] breach of the Policy,” id. ¶¶ 94-95; (ii) compensatory and punitive damages

arising from Progressive County’s allegedly “unreasonable, bad faith conduct,” id. ¶¶ 102-03; (iii)

compensatory and punitive damages “as a proximate result of Defendants’ illicit agreement and

conspiracy,” id. ¶¶ 126-27; and (iv) “any other such damages, costs or attorneys’ fees to which

Plaintiff [and the class members] may be entitled under Texas law.” Id. ¶¶ 102-03. Plaintiff also

requests that the Court grant “injunctive relief to prohibit Progressive from continuing to utilize

WCTL Valuations in Texas.” Id. at 26, Prayer for Relief ¶ H.

       8.      Based on the allegations of the Petition, this case is properly removed to this Court

pursuant to 28 U.S.C. § 1441 because Progressive County has satisfied the procedural

requirements for removal, and this Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332(d).

       I.      PROGRESSIVE COUNTY HAS SATISFIED                          THE     PROCEDURAL
               REQUIREMENTS FOR REMOVAL.

       9.      Progressive County was served with the Citation and Petition on January 16, 2020.

See Ex. C at 7-8. The time for Progressive County to file a written answer to the Petition has not

yet expired. See Letter Agreement, Ex. D (extending deadline for Progressive County to respond

to Petition to February 24, 2020).

       10.     This Notice of Removal is timely, in accordance with 28 U.S.C. § 1441(b), as it is

filed within 30 days after Progressive County was served with “the initial pleading setting forth

the claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b); see also



                                                 3
Murphy Bros., Inc. v. Michetti Pipestring, Inc., 56 U.S. 344, 347-48 (1999) (holding that the time

to remove begins to run at service).

        11.     As of the date of this removal, no additional pleadings have been filed, and no

proceedings have occurred in the District Court of Harris County, Texas since Progressive County

was served with the Petition. See Harris County Docket Sheet, Ex. E. Progressive County hereby

reserves all rights to assert any and all defenses, including failure to state a claim upon which relief

may be granted. Progressive County further reserves the right to amend or supplement this Notice

of Removal.

        12.     Progressive County is removing this case to the United States District Court for the

Southern District of Texas, Houston Division, which is the “district and division embracing the

place where [the] action is pending.” See 28 U.S.C. § 1441(a).

        13.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, “a copy of all process,

pleadings, and orders,” the state court docket sheet, and an index of the same are attached. See

Index of Matters Being Filed, Ex. A; Petition, Ex. B; Executed Process, Ex. C; Harris County

Docket Sheet, Ex. E.

        14.     Pursuant to Local Rule 81, a list of all counsel of record and their addresses,

telephone numbers, and parties represented is also attached. See List of Counsel of Record, Ex. F.

        15.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff, and a copy is being filed with the District Court of Harris County, Texas.

        II.     REMOVAL IS PROPER BECAUSE THE COURT HAS SUBJECT MATTER
                JURISDICTION PURSUANT TO 28 U.S.C. § 1332(d).

        16.     The Court has original jurisdiction over this action, and the action may be removed

to this Court pursuant to the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4

(codified in scattered sections of Title 28 of the United States Code) (“CAFA”).



                                                   4
       17.     As set forth below, this is a putative class action in which: (1) there are at least 100

members of the alleged class; (2) at least one member of the proposed class is a citizen of a state

different than at least one defendant (i.e., “minimal diversity” exists); and (3) based on the

allegations in the Petition and the Declaration of Michael D. Silver, the putative class members’

claims put in controversy in excess of $5 million, exclusive of interests and costs. Accordingly,

this Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d), and the action

may be removed to this Court pursuant to 28 U.S.C. § 1332(d)(2).

A.     The Putative Class Consists of More Than 100 Members.

       18.     The putative class consists of “[a]ll persons and entities that have made first-party

claims since November 15, 2015 under an automobile insurance policy issued within the State of

Texas by Progressive whose vehicles were declared a total loss by Progressive and were valued

using the WCTL total loss valuation system.” Pet. ¶ 74.

       19.     Plaintiff alleges that the putative class “is estimated to comprise many thousands of

people who have sustained total losses to their vehicles while insured by Progressive.” Id. ¶ 80.

       20.     Accordingly, based on Plaintiff’s allegations alone, this case meets the requirement

under CAFA that the purported class consist of more than 100 members.

       21.     Progressive County’s investigation of reasonably available data also shows that

from November 15, 2015 to December 2019, it has settled approximately 155,236 first-party total

loss claims under Texas automobile insurance policies using WCTL. See Declaration of Michael

D. Silver (“Silver Decl.”), Ex. G ¶ 3.

       22.     Accordingly, the aggregate number of alleged class members is greater than 100

for purposes of 28 U.S.C. § 1332(d)(5)(B).




                                                  5
B.     Minimal Diversity Exists.

       23.     Under CAFA, only minimal diversity is required to confer original federal

jurisdiction. See 28 U.S.C. § 1332(d)(2)(A) (“The district court shall have original jurisdiction of

any civil action . . . [which] is a class action in which . . . any member of a class of plaintiffs is a

citizen of a State different from any defendant.”). This element is satisfied here.

       24.     Plaintiff alleges that Defendant J.D. Power “is incorporated under the laws of the

state of Delaware and has its principal place of business in Westlake, California,” and that

Defendant Mitchell is incorporated under the laws of the state of Delaware and has its principal

place of business in San Diego, California. Pet. ¶¶ 6-7.

       25.     Plaintiff alleges that he is a citizen of Texas, and Plaintiff seeks to represent a “class

of all other persons similarly situated in the state of Texas.” Id. ¶¶ 2-3.

       26.     Thus, there is minimal diversity here, as Plaintiff is a citizen of Texas, and J.D.

Power and Mitchell are citizens of Delaware and California. 28 U.S.C. § 1332(d)(2)(A).

C.     The Amount in Controversy Exceeds $5 Million.

       27.     Under CAFA, federal district courts have original jurisdiction where, among other

things, the “matter in controversy exceeds the sum or value of $5,000,000 exclusive of interest and

costs.” See 28 U.S.C. § 1332(d)(2).

       28.     To meet this requirement, “a defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., L.L.C. v. Owens, 574 U.S. 81, 89 (2014). “Evidence establishing

the amount is required by § 1446(c)(2)(B) only when the plaintiff contests, or the court questions,

the defendant’s allegation.” Id.




                                                   6
        29.     Based on Plaintiff’s allegations and prayer for relief, the $5,000,000 amount in

controversy requirement is satisfied here.

        30.     Plaintiff alleges that Progressive County “substantially and improperly

understated” the Actual Cash Value of his vehicle. Pet. ¶ 25. He further alleges that Progressive

County “wrongly deprived [him] of $2,073.24 based upon the downward Condition Adjustment”

applied to his total loss vehicle. Id. ¶ 24.

        31.     Plaintiff alleges that his “claims are typical of the claims of the Texas Class

members,” id. ¶ 82, that “[t]he great majority of WCTL Reports include a downward Condition

Adjustment,” id. ¶ 23, that “all such downward Condition Adjustments are improper in all respects

and should be disregarded in properly valuing a Progressive insured’s total loss vehicle,” id. ¶ 39,

and that as a result of the “statistically invalid WCTL Reports,” Progressive County has “materially

underpaid the total loss claims” of the class members. Id. ¶ 27.

        32.     Assuming, as Plaintiff alleges, that his claims are typical of the claims of the class

members, the amount of compensatory damages in controversy due to Condition Adjustments

would equal $321,841,484.64 ($2,073.24 x 155,236). This, alone, is sufficient to satisfy CAFA’s

amount in controversy requirement.

        33.     In addition, Plaintiff also alleges that “the Base Value from which the Condition

Adjustment amount was deducted . . . is substantially and improperly understated,” id. ¶ 25, and

that insureds are “den[ied] . . . a proper cash value amount sufficient . . . to purchase a comparable

replacement vehicle,” id. ¶ 37. While Plaintiff does not attempt to quantify the purportedly

“substantial” difference, the dollar amount of this difference factored by the approximately

155,236 putative class members would drastically increase the total amount placed in controversy.




                                                  7
        34.       Finally, Plaintiff alleges that “Progressive has retained significant funds in the

millions of dollars by underpaying Plaintiff and Class Members for the value of their total loss

vehicles.” Id. ¶ 40. Assuming millions means more than $2 million, this, too, indicates that the

amount in controversy exceeds CAFA’s $5 million requirement—as this estimate does not include

consequential or punitive damages, attorneys’ fees, or injunctive relief, all of which Plaintiff also

seeks in the Petition. See supra ¶ 8.

        35.       In sum, the factual allegations in the Petition regarding the damages Plaintiff seeks

on behalf of the purported class demonstrate that CAFA’s amount in controversy requirement is

satisfied here.

        III.      CONCLUSION

        36.       For all the reasons stated above, this action is removable to this Court pursuant to

28 U.S.C. §§ 1441, 1446, and 1453, and this Court may exercise jurisdiction over this matter

pursuant to 28 U.S.C. § 1332(d).

        WHEREFORE, Progressive County respectfully requests that this action be removed from

the District Court of Harris County, Texas to the United States District Court for the Southern

District of Texas, Houston Division pursuant to 28 U.S.C. §§ 1332(d), 1441, and 1453(b).

        This 17th day of February, 2020.


                                                        /s/ Jeremiah J. Anderson
                                                        Jeremiah J. Anderson
                                                        Attorney-in-Charge
                                                        Texas Bar No. 24040432
                                                        KING & SPALDING LLP
                                                        1100 Louisiana Street
                                                        Suite 4000
                                                        Houston, TX 77002
                                                        P: (713) 276-7417
                                                        F: (713) 751-3290
                                                        jjanderson@kslaw.com



                                                    8
    Jeffrey S. Cashdan*
    Zachary A. McEntyre*
    KING & SPALDING LLP
    1180 Peachtree St. NE
    Atlanta, Georgia 30309
    P: (404) 572-4600
    F: (404) 572-5140
    jcashdan@kslaw.com
    zmcentyre@kslaw.com

    Julia C. Barrett*
    Texas Bar No. 24116075
    KING & SPALDING LLP
    500 W. 2nd Street
    Suite 1800
    Austin, Texas 78701
    P: (512) 457-2000
    F: (512) 457-2100
    jbarrett@kslaw.com

    Counsel for Defendant Progressive County
    Mutual Insurance Company

    *Pro hac vice motions forthcoming




9
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, I served a copy of the foregoing NOTICE OF

REMOVAL on counsel for all parties via U.S. Mail and Email at the following addresses.


 Barbara J. Gardner                             Gavin E. Hill
 Gardner Employment Law                         Dykema Gossett PLLC
 2100 West Loop South #1125                     1717 Main Street, Suite 4200
 Houston, TX 77027                              Dallas, TX 75201
                                                ghill@dykema.com
 barbara@gardneremploymentlaw.com
 Jonathan H. Waller                             Attorney for Defendants J.D. Power &
 Waller Law Office, PC                          Associates and Mitchell International, Inc.
 2001 Park Place, Suite 900
 Birmingham, AL 35203
 jwaller@waller-law.com

 Jonathan B. Cohen
 John A Yanchunis
 Morgan & Morgan
 201 N. Franklin Street, 7th Floor
 Tampa, FL 33602
 jcohen@forthepeople.com
 jyanchunis@forthepeople.com

 Attorneys for Plaintiff Basit Mian



                                                  /s/ Jeremiah J. Anderson
                                                  Jeremiah J. Anderson
                                                  Attorney-in-Charge




                                             10
